              Case 2:19-cv-00298-TSZ Document 39 Filed 04/20/20 Page 1 of 1



 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4
            CHARLES MILLER,
 5
                                 Plaintiff,
 6
               v.                                         C19-298 TSZ
 7
            PRUDENTIAL INSURANCE                          ORDER
 8          COMPANY OF AMERICA, et al.,

 9                               Defendants.

10
            Counsel having advised the Court that this matter has been resolved, and it
11
     appearing that no issue remains for the Court’s determination,
12
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
13
     prejudice and without costs.
14
            In the event settlement is not perfected, either party may move to reopen and trial
15
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
16
            The Clerk is directed to send a copy of this Order to all counsel of record.
17
            IT IS SO ORDERED.
18
            Dated this 20th day of April, 2020.
19

20

21
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
22

23

     ORDER - 1
